The Chancellor.
The vice chancellor does not appear to be authorized to take the acknowledgment of deeds and other instruments, so as to make that acknowledgment legal evidence without further proof. He is only empowered to do those duties which the circuit judge of the first circuit was originally authorized to do as a vice chancellor. That did not include the right to take acknowledgments which was a statutory power given to the officer in his character of circuit judge merely, and not as an officer of *198the court of chancery. The objection to the bond, however, was merely technical, and as the appellant’s solicitor offered to have the bond properly acknowledged, it would be a matter of course to permit it now to be done, and to retain the appeal upon the usual terms, if any substantial right of the appellant was to be sacrificed by granting this motion. But it appears that the object of the appeal itself is to enable the appellant to avail himself of a mere technical objection to the manner of verifying the respondent’s hill; the same having been originally sworn to before a commissioner of deeds, who was the complainant’s solicitor. Under those circumstances the vice chancellor was probably right in permitting the bill to be re-sworn before another officer, without prejudice to the injunction. At all events, this court will not, where the appellant himself has made a slip, relieve him from the consequences thereof for the mere purpose of enabling him to take advantage of a similar-slip on the part of his adversary.
The appeal must therefore he dismissed with costs.